Citation Nr: 1043374	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to April 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Board notes that the Veteran's representative submitted new 
evidence relevant to his back claim in January 2010.  This 
evidence consisted of: 1) a January 2009 statement from Dr. 
Goodjoin, 2) a December 2009 treatment record from Open MRI 
Centers of Georgia, 3) a November 2009 statement from the 
Veteran's spouse, 4) a November 2009 buddy statement from R.W., 
and 5) a November 2009 buddy statement from P.W.  This evidence 
was accompanied by a waiver of agency of original jurisdiction 
(AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the 
Board can properly consider the newly received evidence.

The Board also notes that the Veteran's representative submitted 
additional new evidence relevant to his back claim in September 
2010.  This evidence consisted of four private treatment records 
dating from February 2010 through July 2010, as well as a July 
2010 statement from Dr. Kelly.  No waiver of AOJ consideration 
accompanied this submission.  However, as his back claim is being 
remanded, the AOJ will have the opportunity to review all the 
evidence of record, to include such newly received documents, in 
the readjudication of the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he injured his right knee and back 
while serving on active duty.  He alleges that he currently has 
disabilities as a result of such injuries.  Therefore, the 
Veteran claims that service connection for his right knee and 
back disorders is warranted.  

The Board first finds that a remand is necessary in order to 
obtain outstanding private treatment records.  In this regard, at 
the Veteran's May 2007 VA examination, it was noted that he has 
received treatment for an instance of incapacitation of his right 
knee which occurred in the past year (i.e., May 2006 to May 
2007).  In addition, Dr. Goodjoin, one of the Veteran's private 
physicians, indicated that he treated the Veteran for back pain 
in December 2006, February 2007, August 2007, March 2008, and 
January 2009.  However, no treatment records from Dr. Osborne or 
Dr. Goodjoin have been associated with the Veteran's claims file.  
Accordingly, upon remand, the Veteran should be requested to 
identify any outstanding treatment records, and reasonable 
efforts should be made to obtain any such records, to include 
those from Dr. Goodjoin and Dr. Osborne.

The Board also finds that a remand is necessary in order to 
afford the Veteran an adequate VA examination so as to determine 
the nature and etiology of his current right knee and back 
disorders.  In this regard, the Veteran's service treatment 
records show treatment for a right knee contusion in September 
1978 and treatment for a twisted knee in October 1980.  The 
Veteran's service treatment records also show treatment for a 
muscle strain (including lower back pains) in December 1976, 
treatment for lower back trauma in March 1977, treatment for 
lower back trauma in October 1978, and treatment for lower back 
pain in August 1979.  As such, he was provided with a VA 
examination in May 2007.  While the examination report reflects 
diagnoses of right knee and thoracolumbar strains, the examiner 
offered no opinions regarding the etiology of his right knee and 
back disorders.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the May 2007 VA 
examiner did not offer an opinion as to the etiology of the 
Veteran's right knee and back disorders, the Board finds such 
examination to be inadequate.  Therefore, a remand is necessary 
in order to afford the Veteran an adequate VA examination so as 
to determine the nature and etiology of his current right knee 
and back disorders.

Accordingly, the case is REMANDED for the following actions:

1.	Request the Veteran to identify any VA or 
non-VA providers who have treated him for any 
disorders relating to his right knee or back 
since service.  After obtaining any necessary 
authorizations, request copies of any 
identified outstanding treatment records, 
including but not limited to, any records 
from Dr. Osborne and Dr. Goodjoin dated from 
January 2006 forward.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.	After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his right knee and back 
disorders.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  

A.	The examiner should identify all 
current diagnoses referable to the 
Veteran's right knee.  Thereafter, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right knee disorder is 
related to his active service, to 
include any injury for which he was 
treated for while on active duty.  The 
examiner should also indicate whether 
the Veteran had arthritis of the right 
knee within one year of his service 
discharge in April 1984 and, if so, to 
describe the manifestations.  

B.	The examiner should identify all 
current diagnoses referable to the 
Veteran's back.  Thereafter, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed back disorder is related to 
his active service, to include any 
injury for which he was treated for 
while on active duty.  The examiner 
should also indicate whether the 
Veteran had arthritis of the back 
within one year of his service 
discharge in April 1984 and, if so, to 
describe the manifestations. 

The examiner should provide the rationale for 
any opinion provided.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of his right knee and back 
disorders and the continuity of 
symptomatology.  

3.	After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence, to include any evidence 
received since the issuance of the November 
2008 statement of the case.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case concerning 
the denied claim.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

